Title: To George Washington from Beverley Robinson, 21 May 1758
From: Robinson, Beverley
To: Washington, George



Dear Sir
New York 21st May 1758

Yours of the 27th Apr. I Received as I did Sometime before yours of the 6th Inclosing one for Mr ⟨Rich⟩ard Washington. which Letter I forwarded by ⟨mutilated⟩ ⟨Ha⟩mpshire Man War she Saild the 3d Instant ⟨mutilated⟩ Sandy Hook with Lord Loudoun on Board ⟨mutilated⟩ no News but what is in the Inclosed paper Except that some of our Rangers & Indians have brought in about 20 french prisoner & 8 or 10 Scalps Lately but what Accots they give I dont know. I am Dear Sir Yr Afft. H. Sert

Bev: Robinson

